DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-41 of US Application No. 17/092,845, filed on 09 November 2020, are currently pending and have been examined. Applicant canceled claims 1-21 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 19 May 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the transmission of the first message is configured to override transmission of a second message” (see rejection under § 112(a) below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 41 is objected to because of the following informalities: Claim 41 depends from claim 41 but should depend from claim 40.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 22 recites “in response to the detected information, transmit a first message on the TDM bus, wherein the transmission of the first message is configured to override transmission of a second message”. Examiner interprets this limitation such that the actual transmitting of the first message is configured to override the second message. The specification does not use disclose the claim language “wherein the transmission of the first message is configured to override transmission of a second message”. Upon reviewing the specification, Examiner has identified Fig. 10 and its related text as the most relevant section of the specification in relation to the instant limitation. However, the specification at Fig. 10 and the related text describes that if an emergency event is detected, an emergency message is created. When there is no emergency event detected, then a normal message is created. Whichever message is created is transmitted (i.e., steps 1012 and 1018). In other words, there is no override of a normal message based on transmission of the emergency message. Transmission of either message is the last step in the process. Instead, there is a determination of which message to send based on the detection of the emergency event prior to transmission of either message. In fact, as described in the specification, there is no override of a message at all, as only one message is created (i.e., step 1014 or step 1010). Therefore, the emergency message created at 1014 never overrides another message because no other message is even created at step 1010 when an emergency event is determined. Therefore, this limitation of claim 22 is new matter. Claim 36 recites a substantially similar limitation. Claims 23-35 and 37-39 are rejected as failing to comply with the written description requirement because they depend from claim 22 or 36.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (US 6,338,010 B1, “Sparks”) in view of Curtis et al. (US 2017/0088072 A1, “Curtis”).

Regarding claim 40, Sparks discloses a multi-sensor module for communicating sensor information over a vehicle data bus and teaches:
communicating with a plurality of autonomous driving sensors via a time division multiplexed (TDM) bus (sensors s1 to sN communicate with control computer 16 via multiplexer/controller circuit 34 and vehicle data bus 18 – see at least Fig. 1 and 3:59-4:56); 
assigning TDM bus time slots to the plurality of autonomous driving sensors (multiplexing circuit 20 is operable, as is known in the art, to time-division multiplex the sensor signals on signal paths 22 – see at least 5:3-52); 
directing the plurality of autonomous driving sensors to transmit data in assigned time slots (transceiver circuitry 30 broadcasts the time-division multiplexed sensor signal – see at least 5:3-52).

Sparks fails to teach but Curtis discloses a system and method for sensor module power management and teaches:
detecting a message which is transmitted at a power level greater than a threshold (second trigger may include determining that a wireless signal strength is less than a predetermined signal strength threshold – see at least ¶ [0077]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-sensor module for communicating sensor information over a vehicle data bus of Sparks to provide for detecting a message transmitted at a power level less than a threshold, as taught by Curtis, to control power consumption of the sensor module (Curtis at ¶ [0076]).

Regarding claim 41, Curtis further teaches
wherein the detected message is transmitted at a power level which is greater than one or more other messages which are transmitted (wireless communication module may be operated in a high-power communication mode and a low-power communication mode – see at least ¶ [0058], [0034], [0052]).

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multi-sensor module for communicating sensor information over a vehicle data bus of Sparks and Curtis to provide for transmitting messages at a power level greater than other messages, as further taught by Curtis, to control power consumption of the sensor module (Curtis at ¶ [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 2008/0306647 A1); 
Crane (US 5,257,190 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666